 Case: 2:20-cv-03192-MHW-EPD Doc #: 4 Filed: 08/07/20 Page: 1 of 2 PAGEID #: 34




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Alonzo Johnson,

      Plaintiff,

      v.                                     Case No. 2:20–cv–3192

Chief Inspector Central Office, et al.,      Judge Michael H. Watson

      Defendants.                            Chief Magistrate Judge Deavers

                              OPINION AND ORDER

      Alonzo Johnson (“Plaintiff”) filed this action on June 24, 2020, and moved

to proceed in forma pauperis. Mot., ECF No. 1. The Magistrate Judge issued a

Report and Recommendation (“R&R”) recommending that the Court deny

Plaintiff’s motion to proceed in forma pauperis because he has “three strikes”

under 28 U.S.C. § 1915(g) and does not qualify for the imminent danger

exception. R&R, ECF No. 3.

      The R&R notified the parties of their right to file objections to the R&R

pursuant to 28 U.S.C. § 636(b)(1). Id. at 16. The R&R further advised the

parties that the failure to object to the R&R within fourteen days would result in a

waiver of the right to de novo review by the District Judge and waiver of the right

to appeal the decision of the District Court adopting the R&R. Id. The deadline

for filing such objections has passed, and no objections were filed.

      Having received no objections, the R&R is ADOPTED. ECF No. 3.

Plaintiff is ORDERED to pay the entire $400 filing fee within THIRTY DAYS of
 Case: 2:20-cv-03192-MHW-EPD Doc #: 4 Filed: 08/07/20 Page: 2 of 2 PAGEID #: 35




this Order. Plaintiff is warned that his failure to pay the full fee within thirty

days will result in dismissal of this action. See In re Alea, 286 F.3d 378, 382

(6th Cir. 2002). Finally, the Court CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3)

that for the reasons stated in the R&R, any appeal of this Order adopting the

R&R would not be taken in good faith and therefore DENIES Plaintiff leave to

appeal in forma pauperis.

      IT IS SO ORDERED.



                                       /s/ Michael H. Watson_______________
                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT




Case No. 2:20-cv-3192                                                     Page 2 of 2
